United States Court of Appeals
                     For the First Circuit


No. 20-1512

                      MATTHEW J. GUTWILL,

                      Plaintiff, Appellant,

                               v.

CITY OF FRAMINGHAM, MASSACHUSETTS, f/k/a Town of Framingham; and
  KENNETH FERGUSON, Chief of Police of the City of Framingham,

                     Defendants, Appellees,


                          ERRATA SHEET

          The opinion of this Court, issued on April 16, 2021, is
amended as follows:

          On page 4, line 11, please insert a semicolon after
"tornado" and before the quotation mark and delete the semicolon
following "and".

         On page 7, line 22, please replace "they" with "it".

         On page 11, line 11, please insert a comma before "at
*1".
          On page 15, line 16, please replace "Torres'" with
"Torres's".
          On page 16, line 11, please replace "conduct" with
"conducted".